     Case: 4:19-cv-00013-GHD-RP Doc #: 47 Filed: 09/29/20 1 of 1 PageID #: 508




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

BRANDON PUGH(# 165014)                                                             PLAINTIFF

v.                                                                      No. 4:19CV13-GHD-RP

LT. EDWARD THIGPEN
LT. TONY FOSTER
DEPUTY WARDEN LEE SIMON
ASSOCIATE WARDER MRS. STURDEVANT                                                DEFENDANTS


                                    FINAL JUDGMENT

      In accordance with the memorandum opinion entered this day, the defendants' motion for

summaty judgment is GRANTED, and judgment is ENTERED for the defendants. Tllis case is

CLOSED.
                                       :;(?1.---

      SO ORDERED, this, the      /)1' da;ofSeptember, 2020.

                                               SENIOR UNITED STATES DISTRICT JUDGE
